DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 – 25, 27, 28, 31 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuby, Jr. (US 9,974,143).
	Regarding claim 21, Stuby, Jr. discloses a smart connector system (fig. 1, 3), comprising: a vehicle harness (fig.3) for connection to a data collection device 100 of a vehicle; and a connector assembly 110, 112 including a printed circuit board 156 electrically coupled to the vehicle harness to receive vehicle parameter data collected by the data collection device, wherein the connector assembly includes a wireless connection 120, 122 for transmitting in real time data signals of the vehicle parameter data to one or more users or systems for remote monitoring of the vehicle parameter data.
	Regarding claim 22, Stuby, Jr. discloses the data collection device is a sensor of the vehicle (fig. 1 - 3).
	Regarding claim 23, Stuby, Jr. discloses the one or more users or systems include an engine control unit of the vehicle (column 6, lines 4 - 25).
	Regarding claim 24, Stuby, Jr. discloses the one or more users or systems include a service department for servicing the vehicle (column 6, lines 4 - 25).
	Regarding claim 25, Stuby, Jr. discloses the one or more users or systems include a driver of the vehicle (column 6, lines 4 - 25).
	Regarding claim 27, Stuby, Jr. discloses the wireless connection includes a Bluetooth connection
(column 7, lines 1 - 16).
	Regarding claim 28, Stuby, Jr. discloses the wireless connection includes one of a WiFi connection and a cellular connection (column 7, lines 1 - 16).
	Regarding claim 31, Stuby, Jr. discloses the connector assembly further includes a mating connector 154 for mechanically coupling the connector assembly to the vehicle harness and a releasable connection 148 between the mating connector and a base 138, 148 that houses the printed circuit board, wherein the releasable connection pre-loads and axially secures the base to the mating connector (fig. 1 - 3).
Regarding claim 40, Stuby, Jr. discloses a plurality of sensors for data collection associated with operation of an engine; and a connector assembly to receive data collected by the plurality of sensors and to communicate with one or more users or systems, the connector assembly including a wireless connection for communicating with the plurality of sensors, the connector assembly further including a printed circuit board electrically coupled to a wiring harness (fig. 1 - 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, 32 – 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stuby, Jr. (US 9,974,143) as applied to claim 21 above, and further in view of Klassen et al. (US 6,719,578).
Regarding claim 29, Stuby, Jr. discloses the connector assembly includes: a base 138, 148 and the printed circuit board is imbedded in the base; a mating connector 154 releasably mounted to the base, wherein the mating connector is releasably coupled to the vehicle harness (fig. 2).
However, Stuby, Jr. does not disclose: an insulator mounted to the base; the insulator between the base and the mating connector; and a plurality of signal pins that electrically couple the printed circuit board to the vehicle harness, the plurality of signal pins extending through the insulator and the base to electrically connect a plurality of electrical contacts of the printed circuit board to the vehicle harness.
Klassen et al. discloses an insulator 535 mounted to the base; the insulator between the base and the mating connector; and a plurality of signal pins 539 that electrically couple the printed circuit board to the vehicle harness, the plurality of signal pins extending through the insulator and the base to electrically connect a plurality of electrical contacts of the printed circuit board to the vehicle harness (fig. 1 and 5).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Klassen’s et al. structure of connector assembly for Stuby, Jr’s system, wherein an insulator mounted to the base; the insulator between the base and the mating connector; and a plurality of signal pins that electrically couple the printed circuit board to the vehicle harness, the plurality of signal pins extending through the insulator and the base to electrically connect a plurality of electrical contacts of the printed circuit board to the vehicle harness to provide special functionality of system.
	Regarding claim 30, Stuby, Jr. discloses the connector assembly includes: a mating connector to the vehicle harness; a base 138, 148 for housing the printed circuit board, wherein the base is releasably secured to the mating connector 154.
However, Stuby, Jr. does not disclose: a plurality of signal pins extending through the base and the mating connector that electrically connect the printed circuit board to the vehicle harness.
Klassen et al. discloses a plurality of signal pins 539 extending through the base and the mating connector that electrically connect the printed circuit board to the vehicle harness (fig. 5).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Klassen’s et al. structure of connector assembly for Stuby, Jr’s system, wherein a plurality of signal pins extending through the base and the mating connector that electrically connect the printed circuit board to the vehicle harness to provide special functionality of system.
Regarding claim 32, Klassen et al. discloses the releasable connection includes a wave spring washer 540 received in an aligned slot and groove of the mating connector and the base (fig. 5).
	Regarding claim 33, Stuby, Jr. discloses a smart connector system (fig. 1, 3) comprising: a vehicle harness (fig. 3) for connection to a data collection device 100 of a vehicle that collects vehicle parameter data; a mating connector 154 mechanically coupled to the vehicle harness; a base 138, 148 that includes an embedded printed circuit board 156; a releasable connection between the mating connector and the base; at least one remote receiver; and a wireless connection 120, 122 with the at least one remote receiver 124 for transmitting in real time the vehicle parameter data for remote monitoring of the vehicle parameter data (fig. 2).
However, Stuby, Jr. does not disclose: a plurality of signal pins, wherein the plurality of signal pins electrically couple the printed circuit board to the vehicle harness.
Klassen et al. discloses a plurality of signal pins 539, wherein the plurality of signal pins electrically couple the printed circuit board to the vehicle harness (fig. 5).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Klassen’s et al. structure of connector assembly for Stuby, Jr’s system, wherein a plurality of signal pins, wherein the plurality of signal pins electrically couple the printed circuit board to the vehicle harness to provide special functionality of system.
Regarding claim 34, Stuby, Jr. discloses data collection device is a sensor (column 2, lines 62 - 67).
Regarding claim 35, Stuby, Jr. discloses the wireless connection includes one or more of a Bluetooth connection, a WiFi connection, and a cellular connection (column 7, lines 1 - 16).
Regarding claim 36, Stuby, Jr. discloses the at least one remote receiver includes at least one of an engine control unit of the vehicle, a service department for servicing the vehicle, and a driver of the vehicle (column 6, lines 4 - 25).
Regarding claim 38, Klassen et al. discloses the base includes a circumferential slot and the mating connector includes an inner radial groove that aligns with the circumferential slot to receive a spring washer therebetween that forms at least a part of the releasable connection (fig. 5).
Regarding claim 39, Klassen et al. discloses an insulator 535 including a plurality of passage ways for receiving respective ones of the plurality of signal pins, wherein the insulator is positioned between the base and the mating connector (fig. 5).
Claims 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Stuby, Jr. (US 9,974,143) as applied to claims 21 or 33 above, and further in view of ELLIOTT et al. (US 2071/0309085).
Regarding claims 29 and 37, Stuby, Jr. discloses all the limitations except the vehicle parameter data includes at least one of an oil level, a filter life, an oil change interval, and a tire pressure.
ELLIOTT et al. discloses the vehicle parameter data includes at least one of an oil level, a filter life, an oil change interval, and a tire pressure [0048].
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement ELLIOTT’s et al. specification of vehicle parameters for Stuby, Jr’s data collection device to provide special functionality of system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831